OFFICE   OF   THE   AITORNEY      GENERAL      OF    TEXAS

                                AUSTIN




%onorableDan Y.       Jaokron
tirtrlotAttornr~
~ou8ton, BXM




                                                        aad againat vha   should
                                                      : b o lr r er r ed
                                                                       if th eld




                                          e podioatc  thin oplnlon are
clea                                       January 20, together vith
the                                        hnd purohase euknltted there-
vith



                     e tsots hezvlnarter  out1iaod,hall
                    authorlt~ to make a repsrate   arreao-
       meat Again8t thr     rovem8ntr alon. and ii the
       lWd%tiOn  li8t Vhi3   th4 OVILW Of the ‘Land ligaed
       ~0hdOd,   b8 18 U&!U& a 8OpIWfAte M8e888Ifd    fOP
       tie  land ?&Da 4 8epaIXbtO MSMIU88nt           iOr   the     ia-
       prOVOXi6nt8, i8 th0 OVaOr Of the            rspd liable for
       the t8XM on both MOe888Wlt8t                            foot8
                                                   TBd 85M3011S1
       a-1
H+orablr D- V.                 J8ok80&         Pago    2


              NThe 0vn.r of the hiid, prior                             to     the
                                 $014
    lr o o tloonfup lmp r o va ento , th emoat
    lot      t0    l mhA8.r               W&6.?       l fOlr      Of    OOXltMOt 0
    00~~      0r       vhf0h      i8 hrnt0           ltt80ha            fbls rellrr
    ovnod the lot, vhloh vu recant                                on    th e l   ~eou-
    tiOn Of th.  Oat?Mt    Of Iti.,     rab   hd                            d.        DO
    OOlWO~UlO*  t0 th0 80Xlt?b0t    pU?0h88.?                             m    Or
    prior to Jum~q 1, of tbo urumeat      J*U.
    Eovovor, the oontreotpurchuer,   prior to
    fv      1 Of th0 l6808NUit   TO= hd  l?OOtOd
    in~r OVr r 0
               P1
                ~th#
                 nt8
                  1 1 Ot
                       llltilWt                                    a t
                                                                     h i8
                                                                        OW
    0~0Il80.   !Fhoroller v88 at no time under anr
    obligation to *root lmprovomentr   or advaaco
    fund8 for thatpurport. T&NW &8 bun no
    forfeitureof the oontraotof punha        and
    the DWOha8.r   -8  In pO880881an  QL1ruoh J&ma-
    ary 1 and therufter. The ocmtraot     of ur-
    Oh&80 Va8 Mt p&id OUt 08 NOh Jv          Pub4
    Va8 not r o a a fo
                     y rlxeeutlQn                          o fdeed
                                                                 to th e
    p ur c h u r r .
                 08-0     tit  th0                          -OF         rho     8l@0&
    80id NY8Y 00 llrt
         rondlt          6f.dnot                           aotloe t&t            tha
    off180 oi tha A88o8sor                       had ala0 laoluad aa
    l8808Na t
            ~&Ut                          th     ~POVUOlitO              m      th.
    lot, and th4t if ha had notioed                               it,    ha    volm
    not brvo rigud the m84ltlea. I roatioa
    this lm l fact to ooxul&~~la deoidlag the
    8OOond     -Or   tiO&     xcvevo?,    the  -r                               to the
    rooond     quertlcn                  aamor
                                      right not   the                        iirrt
    QlOrtitXi,     U&d VO                     ?OwOt
                                       l'O8pOOtfhl~                            JOUS’
    OOMidNWtim            Of both  @lO#tl~8.

              'I have           roaohed        the    ooaolu8lan that              tha
    a8808smontof th*                           rovrontr8galnrt                  the
    0Vli.r        Of    tb      lot    18
                                        '*g0th        1bVftd      Uld Mlld&Oq.
         9 have foundno 8tatUtO or deolrloivbieh
    poCp1to wk. valw of the improvement0 to k
    OXOlUdd      trap            N     08808=O~t           Of   t&0     laod     8X&d
    VhfCh   mrrrit8   80-t.      0
                               4@8ODBt    0   th.   l8-
    provamentr l@in8t    l diffe?ent putr   uoept
    vh.wo the irpl'CV8#&8 hat. be88180WrOd        ira
    tb 14&W      sontrartorothenir~ and8n ovned
       80~0 person other   thoa the ovaer of tba lot.
    x0 gWl.ril Ml0 18 t!Ut irg?OW8OIht8 M ffX-
    turoran6 klong to the crvnor of the lot a8 part
Bononblo     Dan       lf. taO)oaa,          Pago    3


    Of  th0 hDd                Ud.88       B & O l Oh 4 tt.l w              SCM 0
    ~OO& SOd                  lOt Of      8OTOFOMO,    Oft&            rlOtlull~
    or    oastruotivelJt.
             ‘A lo a tr r o t UT    operrto      a 0 l 0onotnlotlw
    so vo Wso ,         but th e ooatraot      in queoticn         do o r not
    a p p ea r to    do SO.               It OOZitSh8M ~~*iSiOli        uht-
    lTOr l t0 th OmOM hfp                   Of th e fmp r Cr NNt8         a d
    1 pXW8mO          tit   M   ?Or?OitUPO       thOy    Vi11    rWOrt      t0
    tho ovnu              of the lot.   me               oontrut
                                                             S@kS8iKOS
    tho    oontlaufng          ovnonhlp    of  the    wllor      in   the
    land ItHlr 87 prorldla& tlut tho 8ollor                                         rhall
    pf      lll       &t&t.      U&d cortntr        tU.8      \mtil         th.     pur-
    OhS80         PriOO        18 pdd   OUt.          It   plWidO8            t&t      =
    forfolturo the ocmtraot punhasor ahall irnedlato-
    1~ rurrm&Or poaooablop0080881~1i O? the p?0~l808
    80 t& aollor.
          Naoro is nothing la the f*ots to indioato
    th8t tb l.UOr bold8 th0 tit10    t0 th0 b8d l8
    & mer M e o o dtnuk ounder UIlbsoluta &aty to
    lx o c uto
             b Duu to th ep ur o h A0.r .
              .Th8 owner of the lot in this putloulu
    luo            ms thet
             e& f800                         o n8o f tb o       other         t6x b g
    \mit0 torior                   th0    pm0ti00    0f pb0incr     0 00~
    ate     088.8-d                  oi   th0 kgrorOmontr       acthe   uawn-
    doredroll                 agdnot       tha  lOatrOot   puntuser.
              'I voUlUappreciateyour rendering an
    opinion on ttia matt8r or 8em.l~                                  IEe oc=iea of
    other opin.%ons if these particular                                questions
    have     slr8ody             beerr clewly        eettled.         ’


                                   “CORTRACT
                                          108 DpgD                      .
             %ROYAUWEIBYTXESEPRZ3181TSt  Tbtw
                                , of the Counti of
]Caaorable    Dan Y. JWkkrO&                Page 4



      b tota  8fl 0s         dollw# ho kua ml
      pd.&, tho #bid t wapprur      ms8o of Mllor'I
      4X-00 tit  \rpOKIth0 p4mOXAt Of 8sLd lIS8Of
      4     Dolla la thommaor, au6 at the t-0
      bESTotatod, tlioyvlll uscute md dollrsr
      to the said,                    -                   a good      awl       sur-
      fi*luLt       lihrPu¶q Deea, to
                                              la Blodk Bo.
                                              in Blook lo.
     Lot     Bo.          -      ia    s~bairi~i~n       0s    Lot   ~0.
      Ln Blookx           I           40 8hOWl04l thOhD   O-
                              -xaaition       to Bouotoa,-vhhh
     18    ~00md         ub ai0 0rfiO0               0s tb     cortntJ     cm-k
      0s Burls        copatr,  in tha            stat0    0s    hxa0.

           *The PUdlUOP &OVO ll&Wd 18 eatltled
      to tho follovlng benslits under this lc ntr a o t
     *ooomlirrg to oonaltIarPo auea brola, ?lxwrtl
     The said (horr,lpprms aa* or aollor -0
     t0 o&T 611 St&O d     CoMtr                      tSXa8 N   1hi8
     Pl'OpUt~ UZlti3.
                    thhr fMkl~Qt                         pSJ%Wlt8 SFS
     008plotml L4oc      to ooatnot.
     8oooadr ms 8tiaY   hero  4bpwrs ns8o 0s 8ollor)
     viii aOt 0hrgO   UW b%OFO8t     OIbaO?U?d p&r-
     WOtlt8, &WOVidOd                tt4Sr a?S *id       Vh.Sla,Nd         88

     %&y"E       2;  (hsrs SppSur nams of Sollor)
     bgreo to 0~x7 tblr ocmtrhotln full foroe for
     thirtyI%~0 citor payment IO due, and in OS80
     Of ila888            Vi11       OarI     thi8 OCntMOt         for 8lX
     month8 on 0ertiri08k frca praotlolngp-81-
     oitm, u2d th0 pqxent or a r00 of fifty-oento
     par mo ntho nlaoh lot.
     muelI Ia lo o o da a vlth
                          or   th e~grument

     ti#e-           horoo?,
                    l p ut    the siid purchhor  a g r ees
                     vi11 me. rll h8 tallmentpay-
     mentr YliSn bUS, u%a should dmult    be mule oa
     thr pqmont 0s w      inrtallaontfor a porlod or
     thirty        dry8       &tOr     dUO#   OXOOpt     in OS80      Of ill-
     DOS8 l 8tot.d in olrluo Tllroo,then 811 pro-
     vlorrspayments shall 8a forfoltad to thr said
Hoaorablo Dur Y. J~Ok8oa.                        mgm       5



          hU8  &ppObM n&U Of 8dlor)   a0 M&&l   ehUgS8
        i or th0 PSI md 9o88e8010n 0s th0 bb0~0 -0a
        p0puty fra d&k Of thi8 OQDtMOt, UId thf0
        ocntrbot for a0ta 8hbl1,    beoao   null d   void
        thonoerorth,sad ths bbors nuod purchuor          8hbll
        ln thbt orent bs Ukotiso      irliorod frcm all rao-
        ponsibilit~under this oontraot,ard the p08800-
        SfCUIOf S&f& p&800       0hbii iJBBb&tO~ b0 9O0Ct
        8blr surm~rotl to tho rrld (hen bppebrr aam
        0s Blllor) or their heuirs,luoooosor8 or a88lgns.
              %I      USTllEsS uEERBoF,                    th0     S&id (11480Of
                     tl88 81@Od the80 pMSOKLt8 CB thir t&d
                        of        LD., 19k;




              four      inquiry            n&r   be    N801Ved          into   tvo quooUoasr
              lfrot,          ray    tho     had and irproromnts,
                                                 under the
f8Ot8    SOt OUt b;r JOU, k                            th0
                                             b8OOSOOd S~pUbk~~                    bgbfn8t
vonbon in the ocmtnot ls the ovnbr0s ths lwd and against
th0 VOQdOO l8 the OmOl’ Of tb inpX’Cbt~Ont8 lFOOtad tbX’OOX&
w-0

              SOOOnd,          if ~0 8hOdd OOnOiudO    that th8                      hd     811d bin-
$POVOL8Ult8    ObBllOt         b8 lOg.811~ b88008Od 8Opbrbt~l~                       a8   OaOpM-
handed Ln tho fir8t questioa, then vho mey bs legally regarded
b8 the Ownor SO? thr 9U.l’908b Of 6B808atIlt8 .nd Oollection Of
t-ho-tcurr,    tho      *on&or         or the vondoo.

              The     fir8t         QUU8tiOIl         l8       ebslor  to UlIver    thbn the
8OOCUid,bl%d8hOuld in NT OVWlt b                                   AIl8VOI-Od  ffr8t.
              btici0           7156, YOITIU~O ~Ov18Od                      chii    statute8 0s
1925, provldosI
              "Real property Sor the p    00 0s tuatlon,
        8b811 be OonetrUOd   t0 lnoludoz   141~3it00ir,
        vhothw ibid out la tovn lots or othorvfso, and
        all bulldings, 0truotums uxl iPgro*emOnts,or
        other ftitUIV8 of vbbtsoover kind thereon, ma
        all the rlghtr and 9rivibBgO8 bOlanging or ¶.I&
        my  Vi80  apprtblnbg    thonto, ad 8il miner,
BonorbbleDan W. Jbokson,                     Pbge 6



          rlnorblo,     qubrrloo        ap4    f088118 In uid under
          the oNo.N
           m this UtiOlO tha &gi8ibtUFO          h&S l&id dOVI34
ocnprehon8lroa0rinitian of vhbt oonotitutosnal property
for 9Ur90800 Of tbX&tiOna &II&VO thialr       Vfthout m?OmnOo t0
$riVbtO  OOIitrbOt8    tMtVW3a $riTbtO pbFtiO8   With  ?08pOOt th.l’O-
to. fn th 804 80     Of NillOr lt 4 1 .1 . !8h Ob b U& 1 538.u.  3%
(vrlt r o iur ed)   th eoourt #hi&t
                I        ..It 1 84 g e M M 1Nie                        th a t
                                                                            fir -
          turer, i&h as 4 house, btON0 part of the
          19bltJ UpOn VhfOh it 18 litUb t~bd,   d,48
          lu o h,
                obnnot  b o 80vema. Thrn 18 nothing
          in th0 ~00Ord  Vhf&   t&k08 thf8 0400 OUt Of
          tho rule. &d Willor been 8 bona fide pm-
          Ohb8Or,     t.hWO  Otid        k     a0     QUO8tiOti     bUt h,
          would ~VO      had    the      ho-0         u    put     0f th0
          ~&II&, &IL& bpgliiOO          Vtid        h&r0    h&d    t0 iOOk       t0
          mod perooad~     for oapumbtion.     If tha
          -08 Of lq \r itf h & WfbOtOL!Od  4 tN8t01th 10
          h o u owhleh
                  o    is part 0s thS lSn4 upaa VlltSh
          it 18 r:tubtOd,   thQ,  48 it OUIlWt bS SOtOl'Od
          thWth#,     4 OOUFt  Of O@e,    VO think, Will
          dO8FOO  4 iiOn On ih~ lrpd Of rhioh ft 18 4
          put &IL&diMOt   4 8SiO thrmO? ia O?d0? t0
          $XVtOOt th0 intOMSt Of 4p~iiU.    AwfIISOJI
          v. librd,47 Ark. 533, 2
          fiOhO18oZL,    fik TOX.       c&Y.
          3881 ronaody t. Barkor,
          FC'J8 to. ruri’. (H a.
                In th0    0480     Of    cfe        Of    TOXbXkbM         V.   ~XbO-mOf?fO
8bilVb~        CO.,
                  lt 4 .l..
                         198 S.Y.  8d,   tSXS0 QOlW bSOOOOOd w
tb.        Of TOXbl’kbllb
        city              48 ~FBOl3.1   pl'0p.r~ ~bin’t      th. T\ b
P. RbihfaJ   cC#B$mJ blld OthU    r.fbXdO,     ~bi.Mt     4 VfbdUOt
OOII8tNOtOdw th. rbilrobd ovsr their traoks 8t 4 luoh
trbVelO& 8tmOt 0~08Oi.1& Under bppropribto            oft7 ordfnbnooo
Nd 4 OCULtMOt bOtVoOn       th0 Oft7 Nd th0 rbilrObd~       4 VfbdUOt
v&O OOn8tNOtd w th0 MihOd     OV8r thi8 8tFO.t SFo88w
t0 mOV0 th. hbZbrdS Of 8USh ptlbllo0?088*.    f!hOOOZltrbOt
provia0a:
                "It lo    uaaemtooa            thbt        th    rlbdi3ot       is to
          b e4 p emb no l
                        nt
                         eru0turo,                    b nathe      right        o fvb y
lwnorbbl/       Dan     U.    JbOk8011,         P40           7




       vhioh tho olty obliytos ltsoli to furnAsh
       bS3~,“;o~TWW                    s8    t0 b0 pOnb4MAtiJ                     ItSOd
                 .a

@f.f    JkSt$OO         Y118OXl         Of    th0      hr4rir.M             COUrt      Of         CiVil   &-
p~i8     ti    l    brief opmon                l4 ia 8
                   *Th s
                       euitYU b r c u gs
                                       llk
                                        a dp r o uo utea
       oa-tln thoo~ thbttho                            Tlbauotvu                 porsoaal
       property and oubjoot to                           tubtlon            as    auoh.
       A8 VO thhk     #JO e??OCt              75d,     Of brtiOl0                           Ye+
       m~~l’# 8tStUt.8,   V&O t0 FSqUiFS   thS 0-t                                            t0
       tmbt   th0 TibdUSt    40 m&l  $XVpert~   for                                    the
       plrpoO0         Of    tUbtiN,  it    i8 not   nSO808bl7                                t0
       a0torrine            w0th0r.if    it   4h0uia hb~0 b0~
       tF.btSd         b8 pr8d       PX’OPPW,      it  .ppOUd
       t&t         4ppl110.8   ovnod it, &        if th8f did,
       vhothor  w   h&d so dodlobtod it to the pub-
       110 as to oxapt  It r?a taxation. ccnst.
       art.        8, 0 2) Yorma’s                   dtatutos,         ut.
       spoola UVB 1907, l * 104, 48 251 27To"
                                           f 1
       Coolo on 'Purtlan, MS, 1s QIO. 449-4531
       h   mo.          2011    8    R.C.L.          BlOfi     9 G.J. 4228 LmU
       CO.  1.       fft~OZlt8,          49    HX.           f47j C-Wblth
       T. ale          of Aiohaad,              116           v.. 69, 81 8.9.
       6$#J    COr~VOblth             1.    BP-              00. (]rJ.)              105
       8.U.        37 8.Ib          id
                                     ltiOiO             75-Oh 18 88              ?OiiOVSI

                   l *lwb l p mp o r W,              fo r     th e p u r p o se o f.
       tuat1oa, lhbll be ocnstNoa      to lnoluas tIm
       land itself, vhethor laid out in tcvn lots
       OF OthONiOO,    ULd til tb bU.f~~S,      8tlWC-
       tw8    ud smproruents,    or 0th~ rirt-8
       of v~t3oemr    Lind thareon, ad     all tho
       r&hte md prlrilog~o bolw@ng or in aru
       Vi80    bppUtahflt#                   thSPSt0,  ti             bfl     rin48,
       d.~?8b,       ~14~88                   &Ud ?O8OiiS             ~II    &II& N&Or
       ths Duo.‘.
                   “It vbo not protend                            in llther         the      plred-
              8 O? OVidNO      that                  4~~008            hbd        Mt
       3       tUO8   4800080d   w                   b$~lhlt            4bfXlSt             p””Qd
       ovaoa w  thaw an sad ovsr vhioh the rladuot
       V&8 OOMtNOtOd.    Man bppelloos pbia those
       tubs  thq paid the tares sos~ssable a~ainrt
       th0     TibdUOt        Qd        OVOd    &pJWiiFULt            QOthbg           00
       4OOOWt          thSl’OOf.’
HorPorablb Dma W. t-k-k                               tag0 8


lu$lolo'~4,                  Yornoalm Itmvlmm60ivl.l8tatutbm, rmfmrrd                                           to
ma d q uo tedb y Sa d g oWlroa                          l.m
                                                          th e umo              aov l Artimlo7l46.




tb, SaMmat rovon~                              pow? of th 8kto tm tu vllm%-
ato     rosltrmotu8lrlgktm                       ktwwa           laAi*lr
Jut,        u         la Un oarnoof Otytosr v* Philllpr,Y 59 8.u. 1171
Yiad&omtu              tlm mmluuom co. v* mu,                                   215 8.U. 9851 Mvardr
v. fbuiirnb,254 8.v. s)J                              ritb     tha      &ttor      the     Lagtmlmtura vu
a08 momomd                   wlw it        oautod             tbm     tvo       fongolag utlrler da-
flalagv?ut                 moamtitutmm           nalprap4rt~ubA9wwinalpropmr~for
tb    pvrpomo              of   tudlor.

                      ow     opkima        lo,        u&u           the    futm    prouatmd,             th8t
                -)I                mad the laud uo                    not rrpmr&lm for thm par-

           Worrapamm to Um                                   rooccd&wn       Ulfloult qumm-
tioa 8m k vho lm t&m %amv"                                    fop tbm      80 ot tu8tiu
un&ttlkefutmmubittd                                                Ar89"o"
                                                                       010 W2, VoM*m
Revlm~glvil8tatutem,   193                                   .'"o;.1, ir u follac
            Qll ptopr dmllbollrtodorr$adond
        latbsamaaorros ovlagt
                       ' 1) m t&o OIIIYP*SVO~pO?OolrOihll
                      MA    roubd8la4,bmiy~nml6matof                                      thlm
       ZmrmhmllllmtellofUmralotate,~,
       rnditr, b8adr 0~ mtomk of jolat.m$emk                                             0~ 0-r
       rapukm                   (vboa     a0      p                   of mumhrap8ay lm
       sot urouod la t&h                                              aoaoyaluaod O?
       Lavarte6, dtlom,                                              8em8aupltl*m, rrd
       8ll otbr Dtopr?Q.
                      18 lo pbmomod t&t                       tbm     Loglrlaturodoom not
-8   to dollam ovao~'U umod la tab utirlo of h)'
thumlo8vlagit        l8l iak~nktlon   !a OaaP
tbm rub lrt PabrP                                 $ im bwm                fouad,nawml7.                ..~
madA     ~$ 4 lf pepmrty                              for     tu8tio8.

                      Yo thl8lcit dMilLitely mottlmd1,                                     ..~:        'a.-
8voado0,              iapomuuioamadu                      aaoxomutor)                           .-..          et?"J
8t tbo d8to of 8u*uaoat                               em prmS&d    la Ah.                   :                   -i
Eonorbble        Dan U. Jaokmon,          Page   9



10 the     'ovner'     for    the
                             purpome of tuatlon. Vo ooaards
th a th
      tevo r l
             d
             ovno~'         ham no toohnioalronnlng. Undu
dlffuont         afro~mtanoor the vord %vnu~ ham boon hold
 to 800111the pormon having th8 logal tltlo, 6ad undec
other olro~mtanoro     the one vho bar thm quItable title.
To revl~r the aany varlrd deolmlonm upon the l    ubjeat
vould extend thlm opinion to unnooemmwy length. Uo
flea it luffioient to mar that It 1 8    lottlod in thim
Stat0 that a *and*0 urular an exoautory oontrabot,   of pur-
oh800 and IE pommommloaat the tine     fired by lav for
ammoss~ent   Is the 0Im.r for purpomem of taxation. Thr
Court of Civil Appmalm In the oar@ of T&u       T. State,
85 S.U. 835, ( vr lt o f lWOP mfumed) ham hold under a
miallar ltato OS Saotm that the umramaant vam made pro-
par17 a@nmt     the vodu    in muoh rraoutory oontraet and
not the vendor.    fn tbmt caoo tuom vero amrmmmed againmt
tha property, and it vam oontonded that booaumo logal
title rualnod    under tho oontraot in Dallam County until
thm  entire pyreh&re prioe had bun p&Id, that the propu-
tT vao, under tb Canmtltutloa,0x-t         firs taxstlon am
tha propertyof mllam  County.  The co-t  held to the
OODtr&~, 8Ud thAt thr $ UlWh o W lhould k l’CBgbF&d a8
the ovnor, regardlm~oof the faot that   the legal title
bad not remtod In thm purohamo?. It   mtatod thlo hold-
Ing a0 follovor
                 ‘That cur tax lavr lhould bm conmtrued,
      am &be7 long hare ken, to nquln       the hen-
      dw  holding landm uudor an lx e o utooontraot
                                                ry
      of male to pay the turm   errormod   agaInat
      luoh lmdm,  w entertain no doubt, Landm 80
      hold arm mubjaot to leoutlcm     am the propert
      of the randu, and the tltlo of much rwxlsb
      ~;m*mupport     an aatlonof tnrpuo to tl-7
            .   The faot that  a oountr lm the rendor
      sk.nct       to ahang* the legal otatum of muoh
              .  Tz-ue,It ham been tnldthataounty
      mahool laadm, mo long am thw rosain the prop-
      of the oounty, me ucurpt     trca taxation, even
      la the handa of l lommoo (Dwqherty v. Thompson,
      71 TOX. 192, 9 S.V. 99)j but arter                    tb 1~s
      are mold.w the oounty  thof kaao                      the proper-
      tr    of   the   vmdu         for   purpor~o   of   taxation,am
      veil am of lxeoution, even though the male be
      oa a ondlt, sad the oontraot lxxeoutow. It
      would oortalnly be unrvaaonablo to treat a
~onon?lo Dm u. JbOkaoa,tag. 10




        Pluto oauoormtof    thodef@ultoftbOorc
        rhou   the punhurt lo to be ngmdaa a0 the
        onwt,  ud th mlo a da
                            8q b elold for turo u
        hi* O-P@*.w
.i   Oirir      lTUm     rub   of   lav war mumtalaed W the Austin      Court
                       ~o~Int&        oue of 8uvw    v. ??ovidaat  Inrrot-
meat Co., E              . .        . Inthat use th e    ooutt   ld.d8
                 .             B8ew8oIthrbeoabMlathIo
        otatoti&ba~~matot                    ia&   dmmdwst-
                    lud r o ta in l vu& Ao r ’ollir n,
                    p ur o ttlr ttit10 ruaIm    la the
        vendor.thmnfon l      llut  lcinkedr  that  vitb-
        Ja tb gprrleuof   E   tu la va  lth o tI8~   8
        luit~thmoktm                m@amtunkaovnonuro,         thm
        ved~,aadaottls,veaho,kmtwhmdmodlm
        to b o lmo lduoth d ao va @ ?*
                                     vo dea 08ng u d
        t&t moatatI?a~o luua4. Qn thm rcatxwq,
        murhl 1-e      hamtit10 to the gropmr~   snmt
               08m0x-t   him madow u botvua 8t
        l
        ZbmvmaAorItlmhlmUu~to~alltasmo
        VhIrL,worw mg8lamttb toputf, ua thuo-
        ieto, for tha pwpomo of La tian, ha 8houlA
        k 00ouid~4     th OILLO?or t)w b0id.m
Itvanrlnld Iatho au. oiBm@ 1. ooM.81) 8.V.385,        that
aao lo thm%waO?’ma400, mntit1.d to puFabue oants.guoua
gubllmlaad,vInnhml~&o -oral oontruttopwehuelt,
u8dotvhlohJwhbdtabn       oouola0 aud8AdeI8pnna6onto
pmxaamntaad talsablmPO!.i tire to the valor OS the load.
              A fov ouoo -       0th.~ jwlodlotioaama aoted.
I8 thm a&u of Rltohle       t. arty   of otooa Ray, 251)1. u. lly,
95 A. L. R, 1081,it vu held that a nadoo !a $OooU8i~
undmt Iand ooatawt 0blIgatlq hir to pq purohame             LQuI
la OvaaI of pmp8         , vlthla rtatuto   oxllepting   nalt7 ovaod
~lodgeftutu~to8.     1         +o th 0lm     lfrO0t 10 th0 0000 0s
borl0   V* OkmU       OitY,  iOb t.  90%   24 Lans. Ch. II,   A. (f.8.)i@%
Honorable Dan V. Jaokoon, Page 11


hold-   that the render of realty In posreuloa under an
exeoutor;roontraot of wile 8t the date of the ammemmaent
lo the real ovnu for the purpoms of taxation.
          Under the authority of the above oamem, ve hold
that under the faotm lubmltted by you the land and Improve-
ments an not mrpareblr Sot purpomem of taxation and that
a vendee in pommemmlon,rho ham MQO valuable lmprovement~
under an lx e o utooontmot
                    q        to purchamo, vhen no forfeiture
ham oooutrod,im to be regarded   am the ovnu for the pur-
pore of taxation.
          Ye hare not overlooked the follovingprorlmloa of
thr oontraotbetveen the vendor and rondee or msller and
purohamer8
          ”         The maid (hera apparm MO of
     Sellmr)‘a&‘to par lll Stat. and Countr taxer
     on thlm propottr until tha inmtallmontwgrontm
     are ompleted aooording to oontnot . . . :
           Undo? this puwlmlon of the oontraot the tmdor
or lollw ovem tha tafoo, and the ronder or putahou
vould hare l tig h t of inamalQ &galumt the vendor oc
mrllor for Uw Stat. and oounty tuomb vhloh ho, the van-
do? or roller, obllgatoo hirmelf to pq undo? this prori-
oion of the oontraot for muoh Stat. mad oount~ taxer am
BAY k lmmrmmed and oolleoted againmt thm veneler or pur-
ahaou, vhom vo hro hold to be regarded as the ovwt for
tha purpomo of tawtlon.

                                   very truly youm
                               Amo----;
                                                OF TEXAS
                               ATTORREY cl6RERA.L

                   I.
                                BY
                                BY
                                              .    . Lolla
                                                  Ammlmtant